Title: To Thomas Jefferson from Tench Coxe, 6 April 1807
From: Coxe, Tench
To: Jefferson, Thomas


                                                
                            Sir
                     
                            Philada. April 6th. 1807
                        

                        I had the honor to receive your letter of the 27th. Ultimo, and as I consider it to be your expectation, that nothing will be said on the first subject—to which it relates, I govern myself accordingly. 
                  In regard to those attentions to the public interests, which you are good enough to characterize as assiduous and useful, they are the result of a sense of duty. The “Res augusto donis,” domestic misfortune of the most afflicting nature, and other trials have been insufficient to suppress my desire to perform what appeared conducive to the general welfare. I trust that [the] balance of my public account of duties and services is not against me,  tho I acknowledge, I am not equally–confident of omitting no duty to my family.
                  I hope that our precious form of government is in no danger. But there have occurd things sufficient to awaken my little stock of prudence. I refer to many events since 1782. I consider it as certain, that an overture to change the principle of our government was then made by persons whom revolutionary leaders have since employed in Stations of confidence and even of the highest military power. The same persons put the seal on their characters and principles again; in the convention, endevers still employed. In the conflicts of Europe, tho turning on the principles of our government, a want of wisdom firmness, fidelity, in the countrolling powers, in the U.S., enabled the friends of the combined powers among our citizens to render them greater services than any of their partizans in the councils of Europe. In 1796 we saw the naked principles of monarchy affirmed, in effect, by the presidential election.  In 1801 the friends of that principle & the apostales from ours had nearly defeated the sense of the people, and where should We have stood at this day, if they had succeeded. The evils, which have been sponged away, in your administration of the Presidency, would have grown into forms & sizes, the most alarming &  excessive. In the last year, a new evil arose, in the plan of Burr, and those who hated and despised the man favored and loved the plot. I own, Sir, I attach to that case deeper matters than have yet met the public ear. It is my belief that the people know not the extent of domestic infidelity, nor of foreign favor, which Burr reasonably expected. The Government may be more fully informed, and it is not useful for me to enquire of them. I judge from circumstances. Be so good as to review these known facts from 1783 to 1807, and consider the decline of civil liberty in Europe, and it appears to me that there is cause for apprehension. If we preserve our equanimity, we may suffer prudent fears to arise. 
                  The schisms and changes of principle, which have arisen among republicans of 1801, and whigs of the revolution are numerous, serious and astonishing. It is impossible to say who then they will lead. If a candidate other than yourself is offered to the legislature of New York after success to the King and Nicholas [Tachete], I am unable to say what will be the complexion of the Electors. Things are not certain in Pennsylvania. Some of our democrats have been wrong in their assaults on others, and those have been wrong in yielding to their fears & resentments. A dextrous opposition, often broken but always reuniting, is ready to take advantage of all our errors. They profit of the three divisions of Pennsa. republicans. I do not feel myself gloomy, but I wish to be consummately prudent, which circumstances at home & abroad seem to require.
                  If the [milions] of the general and state governments enable them to supply the vicinities of our most exposed ports with aboundance of great & small arms, ovens for balls and other acutraments of defence, it appears to  me that it will be the best application of the stock, the governments are authorized to provide. The plan of militia corps and gradual arming, as you have proposed, appears to me more safe, and effectual than the volunteer system, which has some serious objections.
                  I hope the dispostion to improve our roads and navigations will be ripened to your point, Sir, by the time our revenues shall be free: and this indeed I fully expect.
                  The decay of ships is so certain and excessive a loss, that it is wonderful that the project of lock docks has not been better examined and considered. There is nothing more difficult  than to obtain for a new plan the deliberate and temperate examination necessary to a right decision on it. It is certain that the federalists will be less averse to the Lock docks from the convictions derived from the last Session of Congress, that they must meet, in every way, the objections to the expences of a navy—the greatest of which is decay.
                  
                  The Cost of rifles, when I came into office was $13. I have gradually reduced them to 9.50 & $10—which they cannot be imported. I have never [sent] an order to procure muskets, but I believe, tho I have not examined the subject, that I could procure them lower than they cost the merchant at the Moment of Landing. The [quantity] cannot be stated, because it could be rapidly increased, by regular employment. There is a wonderful expansion of all our manufactures of wood and metal. I am entirely ed  with the benefits of the armories, as I only procure occasional Supplies of tools, and some materials.
                  Wishing you the most substantial happiness, in public and private life, I have the honor to be Sir, with perfect truth,
                  yr. most respectful friend
                        
                            Tench Coxe
                     
                        
                    